Per Curiam,
Tbe court below made absolute a rule for judgment for want of a sufficient affidavit of defense, and tbe defendant brings this appeal alleging as tbe sole error, tbe action of tbe court in making absolute tbe plaintiff’s rule for judgment.
Tbe affidavit is plainly defective. While in a general way it denies tbe contract as set forth in tbe plaintiff’s statement and alleges defective performance of tbe work done, it particularly relies on tbe item as follows: “Amount paid to tbe plaintiff by tbe defendant was 3~3,d§5-” This statement is so ambiguous that it is impossible to interpret this meaning as fixing any payment of any sum of money. For this reason alone, tbe court was warranted in making tbe order complained of. Tbe affidavit of defense should state tbe facts specifically, and with sufficient detail to enable tbe court to say whether or not they amount to a defense; and it is bad *125for uncertainty when the averment of a fact or of an inference of law from particular facts is not clearly set forth: Superior National Bank v. Stadelman, 153 Pa. 634; Swartz v. The Hist. Pub. Co., 55 Pa. Superior Ct. 407.
Appeal dismissed at costs of appellant and record remitted with direction to enter judgment against defendant for such sums as to right and justice may belong, etc.